DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement ring, vertical cylindrical portion, and lip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant has not provided element numbers for claimed features in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has claimed a reinforcement ring and lip in claims 16-19, but the specification fails to describe these components.
For the purposes of examination the reinforcement ring is taken as the annular external ring 126 and lip 172 as illustrated in Fig. 3.
Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
For the purposes of examination the reinforcement ring is taken as the annular external ring 126 and lip 172 as illustrated in Fig. 3.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 16-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Leighton et al (US 2014/0273776).
The prior art of Leighton et al teaches a reinforcement ring for carrier head. See the title of the prior art.
Regarding claim 16:	 A reinforcement ring 126 for placement in a carrier head to abut an inner surface of a perimeter portion of a flexible membrane 120, comprising: a substantially vertical cylindrical portion 160; a flange 186 (first flange) projecting outwardly from the bottom of the cylindrical portion; and a lip 178 projecting outwardly from a top of the cylindrical portion, wherein the flange projects outwardly farther than the lip.  See the abstract, [0008], and claims 1-3, 6, 8-10, 13,18 and Figs. 3 and 4 of the prior art of Leighton et al.

Regarding claim 17: A reinforcement ring of claim 1, wherein the flange projects downwardly at a non-zero angle from the vertical cylindrical portion.  See abstract of the prior art and [0006] – [0009] of the prior art of Leighton et al.



Regarding claim 19:	 The carrier head of claim 18, wherein the flange projects downwardly at a non- zero angle from the vertical cylindrical portion. See abstract of the prior art and [0006] – [0009] of the prior art of Leighton et al.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 6,241,593) teaches a carrier head with pressurizable bladder where the carrier head includes a flexible membrane 118/140a, flaps, flanges, and lip 186 see Figures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716